On Rehearing. On rehearing, the last paragraph of the opinion heretofore filed is modified so as to read as follows: For the reasons stated, the decree of the superior court of Cook county is reversed and the cause remanded with directions that a decree be entered adjudicating G-oven, Eddins & Company, a corporation, to be the owner of all the securities offered in evidence and described in its counterclaim, directing the Chicago Title & Trust Company, as depositary, and the Chicago City Bank & Trust Company, as trustee, to transfer title to said securities to Goven, Eddins & Company, and directing that the purchase price (now in possession of Goven, Eddins & Company) for the three securities delivered on September 5, 1936, to be delivered to plaintiffs according to their interests, and that the court find that a tort was committed by defendant Dr. Julius I. Handel, and that malice is the gist of the action against Dr. Julius I. Handel, and that the court enter a judgment in tort in favor of plaintiffs, according to their interests and against defendant Dr. Julius I. Handel for the sum of $644.94 and costs. Reversed and remanded with directions. Denis E. Sullivan, P. J., and Hebel, J., concur.